Citation Nr: 9908490	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to June 1943, 
December 1943 to April 1947, February 1948 to July 1950, and 
May 1952 to November 1968. The veteran died in March 1991.  
The appellant is the surviving spouse of the veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
reopening of the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a timely notice of disagreement and perfected 
a substantive appeal.

In a decision dated in April 1993, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  In a decision dated in April 1993, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  The evidence received since the April 1993 Board 
decision, which includes private medical evidence, bears 
directly and substantially on the appellant's claim.



CONCLUSION OF LAW

The evidence received since the April 1993 Board decision, 
which denied entitlement to service connection for the cause 
of the veteran's death, is new and material and the 
appellant's claim has been reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, (West 
1991).  Under the pertinent statutes and regulations, 
entitlement to service connection may be established for the 
cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  A service-connected disability is the principal 
cause of death when that disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 38 C.F.R. § 
3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (1998).

The evidence of record at the time of the April 1993 Board 
decision may be briefly summarized.  The veteran had 
established entitlement to service connection for a duodenal 
ulcer with hiatal hernia, evaluated as 10 percent disabling 
as of December 1, 1968, and for prostatitis, evaluated as 
noncompensable as of December 1, 1968.  The certificate of 
death dated in March 1991 revealed that the cause of death 
was cerebrovascular accident secondary to cerebral 
thrombosis.  The certificate of death also indicated that 
chronic renal failure as another significant condition 
contributing to death, but not resulting in the underlying 
cause.

The appellant had made no contentions with respect to the 
cerebrovascular disease which had been reported to have been 
the primary cause of death.  In this regard review of the 
evidence revealed that the service medical records were 
negative as to any demonstration of cardiovascular or 
cerebrovascular disease during service, and there was no 
basis shown for an award of service connection for the 
cerebrovascular disorder which was said to be the primary 
cause of the veteran's death, as such was not shown in 
service or within the first year subsequent to separation 
from service.

The appellant's primary argument was that the veteran had 
symptomatology during service which was indicative of the 
presence of renal disease.  She submitted evidence of the 
veteran's service medical records showing treatment for 
prostatitis, urinary infection and other genitourinary 
problems.  She argued that those symptoms were indicative of 
renal disease.  However, the Board determined that the 
evidence of record did not support her claim.  All of the 
findings noted by the appellant were considered by the 
service physicians, but at no time was a diagnosis of any 
type of renal disease suggested or entered in the service 
medical records.  The veteran was determined to have 
prostatitis in service and, as noted above, was service 
connected for that disorder.  Nevertheless, there was nothing 
in the service medical records which suggested the presence 
of a chronic renal disorder despite the appellant's arguments 
to the contrary.  The Board found that she had offered no 
supporting medical opinion or medical treatise to support her 
position and that her opinion could not offset the expertise 
of the military physicians who saw the veteran during service 
and found no evidence of a renal disorder.  The Board also 
determined that kidney disease was not manifested within the 
one-year presumptive period for the purposes of entitlement 
to service connection.

The Board did, however, acknowledge that the medical evidence 
from the 1980's to the time of the veteran's death revealed 
that kidney disease was first identified in 1989.  The Board 
noted that the records showed that the kidney disease was 
determined to have arisen as a result of the veteran's 
diabetes.

The April 1993 decision of the Board was final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998).  The appellant may, 
however, reopen her claim by submitting new and material 
evidence.  38 C.F.R. § 3.156(a) (1998).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).
In adjudicating whether new and material evidence has been 
submitted, VA must first conduct a two-step analysis.  First, 
it must be determined whether the additional evidence is new 
and material.  Second, if that evidence is new and material, 
VA must review all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 Vet. 
App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is "material" where it is relevant to and 
probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The newly received evidence includes a statement from the 
veteran's private physician dated in March 1997.  The 
physician related that the treatment for the veteran's 
duodenal ulcer, hiatal hernia and prostatitis contributed to 
the renal failure which caused the demise of the veteran.

The appellant also submitted private medical treatment 
records dated from March 1987 to January 1990.  The private 
records indicated that the veteran was treated for gastritis, 
chest pains, hiatal hernia, high blood pressure, and for a 
dressing change of the left lower leg associated with a vein 
graft for coronary artery bypass graft.

The Board finds that the March 1997 private medical statement 
is new because it is not cumulative.  Moreover, it is 
relevant to the issue of entitlement to service connection 
for the cause of the veteran's death as it specifically 
relates to the etiology of veteran's renal failure and links 
his renal failure to treatment of his service-connected 
disabilities.  Additionally, it is a statement from a 
physician so it is probative evidence.  Furthermore, this 
evidence, under Justus, must be presumed to be credible for 
purposes of determining whether the evidence is new and 
material.  Therefore, the Board finds that the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.


ORDER

New and material evidence having been received, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened.


REMAND

Having reopened the claim for entitlement to service 
connection for the cause of the veteran's death, the Board 
must now consider whether it may render a pertinent decision 
based on a de novo review of the record. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

At the time of his death, the veteran was service connected 
for a duodenal ulcer with hiatal hernia, evaluated as 10 
percent disabling, and for prostatitis, evaluated as 
noncompensable.  The private medical record dated in March 
1997 suggests that the treatment for the veteran's duodenal 
ulcer, hiatal hernia and prostatitis contributed to the renal 
failure which was a contributory cause of his death.  The 
private physician, however, does not provide sufficient 
specific support for his opinion.

The Board notes that the private hospital discharge summary 
dated from February to March 1991, shows that the veteran's 
final diagnoses were acute peritonitis, chronic renal 
failure, diabetes mellitus insulin dependent, hypertension, 
status post coronary artery bypass surgery, and massive 
cerebrovascular accident "occurred in the hospital."

In this regard, it should be pointed out that service 
connection for the cause of a veteran's death may be granted 
where the evidence establishes that a service-connected 
disability was either a principal or a contributory cause of 
death. 38 C.F.R. § 3.312 (1998).  A service connected 
disability may be considered the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  Id. 

The Board is of the opinion that, based upon the above facts, 
the appellant's contentions and the diagnoses as set forth 
above, additional development is warranted.  In accordance 
with the statutory duty to assist the appellant in the 
development of evidence pertinent to her claim, the case is 
REMANDED for the following:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any additional VA and 
private medical records which are not on 
record pertaining to treatment for all of 
the disabilities at issue including those 
involved in the veteran's death and his 
service connected duodenal ulcer with 
hiatal hernia and prostatitis.  The RO is 
directed to obtain any of the foregoing 
treatment records which are not already 
of record.

2.  The RO is requested to obtain the 
complete hospital records, to include 
nurses' and doctors' notes, progress 
notes, and any consultation reports from 
the Methodist Hospital in Jacksonville, 
Florida, which are not already of record.

3.  Upon completion of the above 
development, it is requested that the RO 
contact M.B. Hassan, M.D., F.A.A.E.M., of 
the Doctors Center in Jacksonville, 
Florida, and request that he provide a 
detailed opinion supporting his statement 
that the treatment for the veteran's 
duodenal ulcer, hiatal hernia and 
prostatitis contributed to the renal 
failure which was a contributory cause of 
his death.  A complete rational for any 
opinion expressed should be include in 
the report and it is requested that the 
physician note the evidence on which he 
based his opinion.

4.  Upon completion of the above 
development, it is requested that the 
claims folder be reviewed by the 
appropriate VA physician in order to 
render an opinion as to whether it is as 
likely as not that the veteran's service 
connected duodenal ulcer, hiatal hernia 
and prostatitis caused or aggravated the 
cause of death, or contributed materially 
and substantially to cause death, to 
include whether the service connected 
disabilities resulted in debilitating 
effects and general impairment of health 
to an extent that would render a person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  The examiner 
should also consider any opinion offered 
by Dr. Hassan, and if not in agreement 
with said opinion, should offer a 
detailed explanation as to his or her 
reasons.  A complete rational for any 
opinion expressed should be include in 
the examiner's report.  A copy of this 
Remand should be furnished to the 
physician.

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the appellant's claim remains in a denied 
status, she and her representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The Board intimates no 
opinion as to the ultimate disposition warranted in this 
case, pending completion of the requested development and 
adjudication. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

